DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 10-12, 14, 19-21, 23, 28-30, and 32, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2018/0269898 A1) which claims priority to a provisional application 62/471,855 dated March 15, 2017.
Regarding claims 1 and 19, Sun discloses a data transmission method for a user equipment, comprising: 
a memory and a processor, wherein:

determining, by a user equipment, that one Transport Block, TB, needs to be divided into M Code Block Groups, CBGs, wherein M is a positive integer (par.[0082] discloses the UE dividing a transmit block into a plurality of code block groups); 
grouping, by the user equipment, one or more Code Blocks, CBs, obtained by code block segmentation of the one TB according to a preset grouping scheme to thereby divide the one TB into the M CBGs (par.[0082] discloses that the code block groups are comprised of one or more code blocks and are grouped according to a rule); and 
transmitting, by the user equipment, data based on the M CBGs (par.[0082] which discloses that the UE transmits a CBG unit based HARQ to the base station).

Regarding claims 2 and 20, Sun discloses wherein determining, by the user equipment, that one TB needs to be divided into M CBGs, comprises: 
determining, by the user equipment, according to a predefined rule that one TB needs to be divided into M CBGs; 
or determining, by the user equipment, according to configuration information that one TB needs to be divided into M CBGs (par.[0082] describes rules/definitions which were transmitted by the base station for indicating that the UE should split the TB into a plurality of CB and group the CBs into transport block groups).

Regarding claims 3 and 21, Sun discloses  receiving, by the user equipment, the configuration information through a high-level signaling; 
or receiving, by the user equipment, the configuration information through a downlink control channel (par.[0102] discloses that the UE receives the CBG definition via Radio Resource Control signalling), 
wherein the configuration information comprises: 
a user equipment-specific configuration information; 
or configuration information shared by a plurality of user equipments, wherein the user equipment is one of the plurality of user equipments (fig.8 discloses a CBG definition, par.[0102] discloses that the CBG definition is transmitted to the UE via RRC signaling. The CBG definitions could also be used at a plurality of user equipment).

Regarding claims 5 and 23, Sun discloses wherein grouping, by the user equipment, one or more CBs obtained by code block segmentation of the one TB according to a preset grouping scheme to thereby divide the TB into the M CBGs, comprises: 
determining, by the user equipment, the number of CBs in each of the M CBGs according to the preset grouping scheme (par.[0084 and 0087] and fig.8 wherein a certain number of code-blocks are determined); 
dividing, by the user equipment, the TB into the M CBGs based on the determined number of CBs in each of the M CBGs (fig.8 par.[0084 and 0087] as shown in the diagram CBG – 0 receives the first 5 code blocks, the next 5 are included in the next CBG). 

Regarding claims 10 and 28, Sun discloses a data transmission method for a base station, comprising: 
a memory and a processor, wherein:
the processor is configured, when executing a computer program stored in the memory, to:
determining, by a base station (par.[0070] discloses that the UE or the BS may be the scheduling entity), that one Transport Block, TB, needs to be divided into M Code Block Groups, CBGs, wherein M is a positive integer (par.[0082] discloses the division of a transmit block into a plurality of code block groups); 
grouping, by the user equipment, one or more Code Blocks, CBs, obtained by code block segmentation of the one TB according to a preset grouping scheme to thereby divide the one TB into the M CBGs (par.[0082] discloses that the code block groups are comprised of one or more code blocks and are grouped according to a rule); and 
transmitting, by the user equipment, data based on the M CBGs (par.[0082] which discloses that the UE transmits a CBG unit based HARQ to the base station)

Regarding claim 11 and 29, Sun discloses wherein determining, by the user equipment, that one TB needs to be divided into M CBGs, comprises: 
determining, by the base station, according to a predefined rule that one TB needs to be divided into M CBGs; 


Regarding claims 12 and 30, Sun discloses  sending, by the base station, the configuration information through a high-level signaling; 
or sending, by the base station, the configuration information through a downlink control channel (par.[0102] discloses that the UE receives the CBG definition via Radio Resource Control signalling), 
wherein the processor is further configured to: 
notify the user equipment of the M value through a user equipment-specific configuration information; or
notify the user equipment of the M value through configuration information shared by a plurality of user equipment (fig.8 discloses a CBG definition, par.[0102] discloses that the CBG definition is transmitted to the UE via RRC signaling. The CBG definitions could also be used at a plurality of user equipment).

Regarding claim 14 and 32, Sun discloses wherein grouping, by the base station, one or more CBs obtained by code block segmentation of the one TB according to a preset grouping scheme to thereby divide the TB into the M CBGs, comprises: 

dividing, by the user equipment, the TB into the M CBGs based on the determined number of CBs in each of the M CBGs (fig.8 par.[0084 and 0087] as shown in the diagram CBG – 0 receives the first 5 code blocks, the next 5 are included in the next CBG).

Claims 6, 15, 24, and 33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lenzi et al. “Code Block Segmentation Hardware Architecture for LTE-Advanced” IEEE Wireless Communications and Networking Conference, 2013.
Iyer et al. (US 2017/0310431 A1) “Physical Channels in New Radio”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411